ACCEPTED
                                                                                     05-15-00029-CV
                                                                          FIFTH COURT OF APPEALS
                                                                                     DALLAS, TEXAS
                                                                                6/24/2015 3:46:01 PM
                                                                                          LISA MATZ
                                                                                              CLERK

                             NO. 05-15-00029-CV

                      IN THE COURT OF APPEALS            FILED IN
                                                  5th COURT OF APPEALS
                   FOR THE FIFTH DISTRICT OF TEXAS DALLAS, TEXAS
                              AT DALLAS           6/24/2015 3:46:01 PM
                                                                LISA MATZ
                                                                  Clerk
     J.A. GREEN DEVELOPMENT CORP.; JAGI, INC.; AND JAGI VERDE LLC,
                             Appellants,
                                      v.
                GRANT THORNTON, LLP, JAMIE B. FOWLER; AND
                  AKIN GUMP STRAUSS HAUER & FELD LLP,
                               Appellees.

        On Appeal from the 14th District Court of Dallas County, Texas
                          Cause No. DC-14-00312

             UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME
                  TO FILE REPLY BRIEF OF APPELLANTS


LaDawn H. Conway                           David R. Deary
State Bar No. 04715800                     Texas Bar No. 05624900
ALEXANDER DUBOSE JEFFERSON &               W. Ralph Canada, Jr.
  TOWNSEND LLP                             Texas Bar No. 03733800
4925 Greenville Avenue, Suite 510          Wilson E. Wray
Dallas, Texas 75206-4026                   Texas Bar No. 00797700
Telephone: (214) 369-2358                  K. Adam Rothey
Telecopier: (214) 369-2359                 Texas Bar No. 24051274
lconway@adjtlaw.com                        LOEWINSOHN FLEGLE DEARY, LLP
                                           12377 Merit Drive, Suite 900
                                           Dallas, Texas 75251
                                           Telephone: (214) 572-1700
                                           Telecopier: (214) 571-1717
                                           dearyd@LFDlaw.com
                                           ralphc@LFDlaw.com
                                           wilsonw@LFDlaw.com
                                           adamr@LFDlaw.com

                           COUNSEL FOR APPELLANTS
TO THE HONORABLE COURT OF APPEALS:

         Appellants J.A. Green Development Corp., JAGI, Inc. and JAGI Verde LLC

(“Appellants”) file this first motion for extension of time to file their Reply Brief of

Appellants.

         1.       The present deadline for Appellants’ Reply Brief is July 2, 2015.

         2.       Appellants seek an extension of 14 days until July 16, 2015, in which

to file their Reply Brief.

         3.       This is Appellants’ first request for an extension of time for this brief.

         4.       This motion is unopposed.

         5.       Appellants request an extension because counsel have a number of

other matters that have interfered with their ability to prepare this brief by the current

due date, as follows:

         Loewinsohn Flegle Deary, LLP

              • preparation of opening brief due July 8 on behalf of Appellants in Alan

                  J. Kaufman, et al. v. Gramercy Advisors, LLC, et al., No. 15-0106,

                  Appellate Court of Illinois, First Judicial District;

              • response due July 10 to Gramercy’s Motion to Dismiss Plaintiffs’

                  Petition for Relief from Judgment in Alan J. Kaufman, et al. v. BDO

                  Seidman, L.L.P., et al., Cause No. 12 L 13292, in the Circuit Court of

                  Cook County, Illinois; and


UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANTS—Page 1
               • opening brief due July 13 on behalf of Appellants in Gramercy Advisors

                   LLC, et al. v. J.A. Green Development Corp., et al., Index No.

                   650166/14, In the New York Supreme Court, Appellate Division – First

                   Department.

         Alexander Dubose Jefferson & Townsend LLP

               • preparation of brief of appellant, due June 26, 2015,1 in Kartsotis v.

                   Bloch, et al., in the Court of Appeals for the Fifth District of Texas at

                   Dallas; No. 05-14-01294-CV; and

               • preparation of reply brief on the merits, due July 8, 2015, in Apache

                   Deepwater, LLC v. McDaniel Partners, Ltd., in the Supreme Court of

                   Texas, No. 14-0546.

         6.        This motion is not filed for the purpose of delay, but to allow counsel

adequate time to prepare the Reply Brief of Appellants in a way that will assist the

Court in reaching a decision.

         For these reasons, Appellants J.A. Green Development Corp., JAGI, Inc. and

JAGI Verde LLC respectfully request that the deadline for filing their Reply Brief

of Appellants be extended until Thursday, July 16, 2015.




         1
             Counsel has moved for a 5-day extension, to July 1, 2015, in this appeal.



UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF OF APPELLANTS—Page 2
                                                               Respectfully submitted,

                                                               /s/ LaDawn H. Conway
                                                               David R. Deary
                                                               Texas Bar No. 05624900
                                                               W. Ralph Canada, Jr.
                                                               Texas Bar No. 03733800
                                                               Wilson E. Wray
                                                               Texas Bar No. 00797700
                                                               K. Adam Rothey
                                                               Texas Bar No. 24051274
                                                               LOEWINSOHN FLEGLE DEARY, LLP
                                                               12377 Merit Drive, Suite 900
                                                               Dallas, Texas 75251
                                                               Telephone: (214) 572-1700
                                                               Telecopier: (214) 571-1717
                                                               dearyd@LFDlaw.com
                                                               ralphc@LFDlaw.com
                                                               wilsonw@LFDlaw.com
                                                               adamr@LFDlaw.com

                                                               LaDawn H. Conway
                                                               State Bar No. 04715800
                                                               ALEXANDER DUBOSE JEFFERSON &
                                                                 TOWNSEND LLP
                                                               4925 Greenville Avenue, Suite 510
                                                               Dallas, Texas 75206-4026
                                                               Telephone: (214) 369-2358
                                                               Telecopier: (214) 369-2359
                                                               lconway@adjtlaw.com

                                                               ATTORNEYS FOR APPELLANTS
                                                               J.A. GREEN DEVELOPMENT CORP.;
                                                               JAGI, INC.; AND JAGI VERDE LLC




UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF OF APPELLANTS—Page 3
                                     CERTIFICATE OF CONFERENCE

         On June 19, 2015, the undersigned conferred with counsel for Appellees, and

they stated that their clients do not oppose the relief requested in this motion.

                                                                  /s/ LaDawn H. Conway
                                                                  LaDawn H. Conway

                                         CERTIFICATE OF SERVICE
         On June 24, 2015, I electronically filed this Motion for Extension of Time to

File Reply Brief of Appellants with the Clerk of the Court using the

eFile.TXCourts.gov electronic filing system which will send notification of such

filing to the following.

  James M. Welch                                                   John T. Cox, III
  Joel E. Geary                                                    David S. Coale
  VINCENT LOPEZ SERAFINO JENEVEIN, P.C.                            LYNN TILLOTSON PINKER & COX, LLP
  1601 Elm Street, Suite 4100                                      2100 Ross Avenue, Suite 2700
  Dallas, Texas 75201                                              Dallas, Texas 75201
  jwelch@vilolaw.com                                               tcox@lynnllp.com
  jgeary@vilolaw.com                                               dcoale@lynnllp.com

  Of Counsel:                                                      Counsel for Appellee Akin Gump
  Kevin M. Dinan                                                   Straus Hauer & Feld, LLP
  Timothy J. Sullivan
  KING & SPALDING, LLP
  1700 Pennsylvania Ave., NW, Suite 200
  Washington, D.C. 72006-4747
  kdinan@kslaw.com
  tjsullivan@kslaw.com

  Counsel for Appellees Grant
  Thornton, LLP and Jamie B. Fowler
                                                                  /s/ LaDawn H. Conway
                                                                  LaDawn H. Conway


UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF OF APPELLANTS—Page 4